Case 1:17-cv-05005-RMB-MJS Document 618 Filed 08/19/21 Page 1 of 6 PageID: 31729



                                                                    [Doc. No. 578]
                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


   MITSUBISHI TANABE PHARMA CORP.
   et. al.,

                        Plaintiffs,
                                                Civil No. 17-5005 (RMB/MJS)
        v.

   AUROBINDO PHARMA USA, INC. et.
   al.,

                        Defendants.


                         O P I N I O N & O R D E R

        This matter is before the Court on the joint motion to seal

  (“Motion”) [Doc. No. 578] filed by plaintiffs Mitsubishi Tanabe

  Pharma Corp., Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica

  NV,   Janssen   Research    and    Development,          LLC,   and   Cilag   GmbH

  International (collectively, the “plaintiffs”), former defendant

  Lupin Limited and Pharmaceuticals, Inc. (“Lupin”), and defendants

  MSN   Laboratories   Private      Ltd.       and   MSN   Pharmaceuticals,     Inc.

  (“MSN”) and Zydus Pharmaceuticals (USA), Inc. (“Zydus”) (Lupin,

  MSN, and Zydus, collectively, the “defendants”).                The parties move

  to seal certain limited portions of the following: (1) Proposed

  Final Pretrial Order [Doc. No. 447]; (2) Letter from Zydus to the

  Hon. Joel Schneider, U.S.M.J., dated December 18, 2020 [Doc. No.

  468]; (3) Letter from plaintiffs to the Hon. Joel Schneider,


                                           1
Case 1:17-cv-05005-RMB-MJS Document 618 Filed 08/19/21 Page 2 of 6 PageID: 31730



  U.S.M.J., dated January 7, 2021 [Doc. No. 480]; (4) Exhibits to

  Zydus’s Letter to the Hon. Joel Schneider, U.S.M.J., dated January

  7, 2021 [Doc. No. 481]; (5) Letter from plaintiffs to the Hon.

  Joel Schneider, U.S.M.J., dated January 7, 2021 [Doc. No. 482];

  (6)   Proposed   Final   Pretrial   Order   [Doc.   No.   483];   (7)   Final

  Pretrial Order [Doc. No. 499]; (8) Letter from Zydus to the Hon.

  Joel Schneider, dated January 11, 2021 [Doc. No. 486]; (9) Letter

  from plaintiffs to the Hon. Renee Marie Bumb, U.S.D.J., dated

  January 22, 2021 [Doc. No. 503]; (10) Zydus’s Appeal from and

  Objections to the Hon. Joel Schneider’s January 12, 2021 Order

  Denying Motion to Compel and exhibits thereto [Doc. No. 507]; (11)

  exhibits to plaintiffs’ Opposition to Zydus’s Appeal [Doc. No.

  521]; (12) exhibits to Zydus’s Reply in Support of its Appeal [Doc.

  No. 526]; and (13) Plaintiffs’ Letter to the Hon. Renée Marie Bumb,

  U.S.D.J., dated March 9, 2021 [Doc. No. 533].               The Motion is

  supported by the Declarations of Sarah A. Sullivan [Doc. No. 578-

  1], James S. Richter [Doc. No. 578-2], Hershy Stern [Doc. No. 578-

  3], and Matthew V. Anderson [Doc. No. 578-4].               The Motion is

  further supported by Indexes of Redactions provided by each party

  [Doc. No. 578-1, 2, 3, 4].      The Court exercises its discretion to

  decide the motion without oral argument. See FED. R. CIV. P. 78; L.

  CIV. R. 78.1.    For the reasons to be discussed, the Motion is

  GRANTED.



                                       2
Case 1:17-cv-05005-RMB-MJS Document 618 Filed 08/19/21 Page 3 of 6 PageID: 31731



         Plaintiffs     filed   this   patent     infringement           action   against

  defendants alleging that defendants infringed claim 3 of U.S.

  Patent No. 7,943,582 (“the ‘582 patent”) by filing applications

  with the Food and Drug Administration (“FDA”) to market generic

  versions of plaintiffs’ Invokana®. See Doc. No. 298 at 4213.                           In

  anticipation    of     the    parties’     filing    and       producing    sensitive

  materials throughout the course of this litigation, the Court

  entered a Discovery Confidentiality Order [Doc. No. 53] to provide

  for restricted disclosure of “Documents[,]” “Testimony[,]” and

  “Information”    designated        “Highly     Confidential        –    Attorney     Eyes

  Only” or “Confidential.” Doc. No. 53 at 2, 7.

         It is well-established there exists “a common law public right

  of access to judicial proceedings and records.” In re Cendant

  Corp., 260     F.3d    183,    192   (3d   Cir.     2001)      (citation    omitted).

  Nonetheless, upon motion by a party “[t]his Court has the power to

  seal   where   confidential        information      may     be    disclosed     to   the

  public.” IQVIA Inc. v. Veeva Sys., Inc., No. 2:19-CV-15517-CCC-

  MF, 2020 WL 7081736, at *1 (D.N.J. Apr. 15, 2020).                       When a party

  files a motion to seal, it must demonstrate that “good cause”

  exists for protection of the material at issue. Securimetrics,

  Inc. v. Iridian Techs. Inc., C.A. No. 03-4394 (RBK), 2006 WL

  827889, at *2 (D.N.J. Mar. 30, 2006).                Good cause exists when a

  party makes “a particularized showing that disclosure will cause

  a   ‘clearly   defined       and   serious     injury     to     the   party    seeking

                                             3
Case 1:17-cv-05005-RMB-MJS Document 618 Filed 08/19/21 Page 4 of 6 PageID: 31732



  closure.’” Id. (citing Pansy v. Borough of Stroudsburg, 23 F.3d

  772, 786 (3d Cir. 1994)).        FED. R. CIV. P. 26(c)(1)(G) authorizes

  the Court to “protect materials containing ‘trade secret[s] or

  other    confidential     research,          development,      or     commercial

  information’ to prevent harm to a litigant’s competitive standing

  in the marketplace.” IQVIA Inc., 2020 WL 7081736, at *1 (citing

  Zenith Radio Corp. v. Matsushita Elec. Indus. Co., Ltd., 529 F.

  Supp. 866, 889-91 (E.D. Pa. 1981)).             “Broad allegations of harm,

  unsubstantiated by specific examples or articulated reasoning,”

  however,    cannot   establish   good       cause.   Pansy,   23    F.3d   at   786

  (citation omitted).      Further, “it is well-settled that a party’s

  classification of material as protected or confidential does not

  automatically satisfy the criteria for sealing pursuant to Local

  Civil Rule 5.3.” In re: Benicar (Olmesarten) Prods. Liab. Litig.,

  C.A. No. 15-2606 (RBK/JS), 2016 WL 266353, at *3 (D.N.J. Jan. 21,

  2016).     In this District, motions to seal are governed by Local

  Civil Rule 5.3(c), which requires the moving party to describe:

  (a) the nature of the materials or proceedings at issue; (b) the

  legitimate private or public interest which warrants the relief

  sought; (c) the clearly defined and serious injury that would

  result if the relief sought is not granted; and (d) why a less

  restrictive alternative to the relief sought is not available.

        The Court has reviewed the materials subject to seal in detail

  to decide this Motion and finds that the parties have sufficiently

                                          4
Case 1:17-cv-05005-RMB-MJS Document 618 Filed 08/19/21 Page 5 of 6 PageID: 31733



  described the nature of the materials it seeks to seal and redact.

  The Court agrees with the representations of the parties that the

  subject     materials   contain     information      including        proprietary

  commercial and technical information, as well as trade secrets,

  that are presently confidential. See Sullivan Decl. ¶¶ 5, 7;

  Richter Decl. ¶¶ 4-9; Stern Decl. ¶¶ 4-9; Anderson Decl. ¶¶ 6-9.

  The Court further finds that there exists a legitimate privacy

  interest     in   keeping    the     subject       materials      under     seal.

  Specifically,     the   Court     concludes    that,     if    disclosed,    the

  information identified in these materials may afford competitors

  insight into the parties’ private business operations and unfairly

  harm the parties’ present and future interests by the way of

  competitive disadvantage. The Court further finds that the parties

  have    sufficiently    restricted    the     portions    of    the    documents

  proposed for redaction that are presently nonpublic, and there is

  no   less   restrictive   alternatives      than    to   redact   the     limited

  portions identified.

         Accordingly, for all the foregoing reasons,

         IT IS hereby ORDERED this 19th day of August 2021 that the

  Joint Motion to Seal [Doc. No. 578] is GRANTED; and it is further

         ORDERED that Clerk of the Court is directed to maintain under

  seal Doc. No. 447, 468, 480, 481, 482, 483, 499, 486, 503, 507,

  521, 526, and 533; and it is further



                                        5
Case 1:17-cv-05005-RMB-MJS Document 618 Filed 08/19/21 Page 6 of 6 PageID: 31734



        ORDERED that to the extent not already done, the parties shall

  file a redacted copy of Doc. No. 447, 468, 480, 481, 482, 483,

  499, 486, 503, 507, 521, 526, and 533 in accordance with this Order

  by September 9, 2021.



                                     s/ Matthew J. Skahill
                                     MATTHEW J. SKAHILL
                                     United States Magistrate Judge


  At:   Camden, New Jersey




                                       6
